Citation Nr: 0722267	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation for adjustment 
disorder with mixed features, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for night blindness 
associated with uveitis, residual of injury to the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue characterized as "[t]he disability evaluation for 
uveitis of the right eye" in the statement of the case has 
been recharacterized as service connection for night 
blindness associated with uveitis and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The veteran has perfected an appeal from what he believed to 
be a rating decision concerning the evaluation of his 
service-connected uveitis.  What he has done is perfected an 
appeal from the February 2005 rating decision that denied 
service connection for night blindness.  The RO has not 
adjudicated the issue of the evaluation of the uveitis since 
the October 2004 rating decision that effectuated the Board's 
September 2004 decision assigning an initial 10 percent 
rating for that disability.  The evaluation of the uveitis is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's adjustment disorder with mixed features does 
not result in more than occupational and social impairment 
due to mild or transient symptoms.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for adjustment disorder with mixed features have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.130, Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for adjustment disorder 
with mixed features and assigned it a 10 percent rating 
effective from the September 16, 2004 date of claim in 
February 2005.  The veteran appealed the assignment of a 10 
percent rating, and argues that it should be higher.  Since 
this is an initial rating case, it is possible for the 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

For a 30 percent rating under 38 C.F.R. § 4.130's General 
Formula for Rating Mental Disorders, the evidence must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The evidence 
does not nearly approximate this.  

The veteran is retired as shown by his November 2004 VA 
psychiatric examination report.  That report also indicates 
that he is married and has two children, an excellent 
relationship with his family, and friends he keeps in touch 
with.  He was leading a retired life by playing golf, going 
bowling, and spending time with his wife and children, and he 
was able to take care of his activities of daily living.  He 
had had no psychiatric hospitalizations, and was taking 
Xanax.  He reported sporadic symptoms of anxiety and 
depression, and poor concentration.  He was casually dressed, 
cooperative, and smiling.  His mood was neutral, his speech 
was normal, and there were no perceptual problems.  His 
thought processes and content were normal, and he was 
oriented to person, place, and time.  Insight, judgment, and 
impulse control were fair.  His GAF was 65, with what were 
characterized as mild to moderate symptoms.  The examiner 
stated that the problems do not prevent him from getting 
employment.  A VA neurology examiner that same day noted that 
the veteran was alert, oriented times 3, and cooperative, 
although he appeared apprehensive and anxious.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].  The score of 65 and the rest 
of the information above pairs well with the 10 percent 
rating criteria found at 38 C.F.R. § 4.130.

VA treatment records show that, in May 2004, November 2004, 
and May 2005, the veteran was found to be well nourished and 
well groomed, and in May 2004 and May 2005, he denied being 
bothered by feeling down, depressed, or hopeless during the 
past month, or by having little interest or pleasure doing 
things.  In May 2004 and May 2005, his depression screen was 
negative, and his level of understanding when he was 
counseled on the importance of exercise was good.  On 
evaluation in August 2005, although the veteran reported 
panic attacks, and that he had become depressed in the last 
several months, he was well groomed, cooperative, had good 
concentration, and his mood was euthymic with a full range of 
affect.  No thought disorder was evident, he was alert and 
oriented times 3, insight and judgment were good, and his GAF 
was 65.  He felt anxious in September 2005 and complained of 
daytime drowsiness, but he was well groomed, cooperative, and 
had an appropriate affect and no thought process disorder, 
and his insight and judgment were fair.  The impression was 
panic attacks, but none were reported to be occurring on any 
of the examinations or evaluations during the rating period.

The veteran stated that his sleep patterns had become 
erratic, in June 2005, and that he does not sleep at night, 
in June 2007.  However, he has been alert on examination and 
chronic sleep impairment is not shown.  He stated that he 
cannot tolerate being in small places, but he conceded in his 
May 2005 statement that he is able to be in a small medical 
office when the door is open and indicated that he avoids 
elevators when they are crowded.  He stated that his ability 
to make effective decisions is diminished, but impaired 
judgment was not found on examination.  He states that he 
finds it almost impossible to perform normal functions at 
night, but a private report in April 2005 indicates that this 
complaint relates to decreased visual contrast sensitivity, 
rather than due to his adjustment disorder.  He testified in 
June 2007 that he gets anxiety attacks at least three times 
during the year, and that they last 2 to 3 weeks.  However, 
his GAF's have been 65.  Moreover, no memory loss is shown in 
the treatment records or examination reports.  

In conclusion, the evidence does not show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms.  Instead, mild or transient symptoms 
only during periods of significant stress - warranting no 
more than a 10 percent disability under the general rating 
formula -- are more nearly approximated.  In light of the 
above, a higher initial rating than 10 percent is not 
warranted.  38 C.F.R. § 4.7.  



Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b)(1) (2006) indicate 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  During the rating period, 
there have been neither hospitalizations nor marked 
interference with employment.  The veteran is leading a 
retired life.  Referral for an extraschedular rating is not 
warranted.

In light of the above, a higher initial rating is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a November 2004 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the September 
2005 statement of the case.  

Adequate notice except for that required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which was provided 
shortly after that decision in March 2006, preceded the 
adjudication. The timing of the Dingess notice is not 
prejudicial.  This notice and an opportunity to submit 
additional evidence were provided prior to the last RO 
adjudication; the veteran has not appealed the initial 
effective date, so it is not at issue; and a uniform rating 
is assigned.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and VA examination reports.  The veteran has only 
submitted one private medical record.  He has alluded to 
other private treatment, including in August 2005, but he has 
been advised and given the opportunity to submit all relevant 
information and evidence and he did not authorize VA to 
obtain any private medical records.  VA has satisfied its 
assistance duties.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.


ORDER

A higher initial evaluation for adjustment disorder with 
mixed features is denied.


REMAND

Following the September 2004 Board decision that granted an 
initial 10 percent disability evaluation for the service-
connected uveitis, the veteran in September 2004 claimed 
service connection for night blindness as "secondary" to 
the uveitis.  The RO denied that claim in February 2005 and 
notified the veteran of the denial of service connection for 
night blindness in that same month.  

Although the February 2005 rating decision did not adjudicate 
the issue of the evaluation of the service-connected uveitis, 
and the notice of that rating decision also did not mention 
that disability evaluation, the veteran's May 2005 notice of 
disagreement with the February 2005 rating decision expressed 
disagreement with the 10 percent disability evaluation for 
uveitis of the right eye.  The RO issued a statement of the 
case in September 2005, and supplemental statement of the 
case in April 2006, both of which likewise referred to the 
issue on appeal as the evaluation of the uveitis.  Similarly, 
the veteran's substantive appeal received in November 2005 
referred to the issue as "Uveitis of Right Eye rated at 
10%."  

The veteran has perfected an appeal from the February 2005 
rating decision that denied service connection for night 
blindness.  Having treated the issue on appeal as the 
evaluation of the service connected uveitis, neither the 
statement of the case nor the supplemental statement of the 
case have included a summary of the evidence or of the 
applicable laws and regulations, or the determination of the 
agency of original jurisdiction concerning the issue decided 
in the February 2005 rating decision: the denial of service 
connection for night blindness.  See 38 C.F.R. § 19.29 
(statement of the case).  Consequently, to ensure that due 
process considerations are met, a supplemental statement of 
the case containing the relevant evidence, laws and 
regulations, and discussion, should be accomplished before 
the Board issues a decision concerning the issue of service 
connection for night blindness.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the 
case on the February 2005 denial of 
service connection for night blindness 
and give the veteran and his 
representative an appropriate period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


